The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Objections
Claims 31-36 are objected to because of the following informalities:  Claim 35, lines 11-12 recites, “from the first first power cable and the second second power cable”, which should be corrected to delete duplicate words.  Claims 32-36 depend from objected Claim 31. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 31, 33-36 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Splitt et al. (US 3,936,133).
Regarding Claim 31, Splitt discloses a surge suppression unit (Figures 1-2), comprising: 

connectors coupled to the terminal pairs (comprising connectors 28-37 including A, B, C, D, E, Figures 4-5), wherein the connectors are configured to connect to mating connectors coupled to a plurality of surge suppression devices (Column 5, lines 14-23, “…. the pins 60A and 60B are coupled to the protector assembly 60 to the pin 60C by an arrester and the pins 60D and 60E are coupled to the pin 60C by another arrester in the protector assembly 60”), 

Regarding Claim 33, Splitt discloses a surge suppression unit of Claim 31, wherein the connectors are configured to slidingly receive the mating connectors coupled to the surge suppression devices (Figures 4-5, Column 4, lines 17-34, “….line terminal contacts 74-77 are identical and as best seen in FIGS. 3 and 4, each of the line terminal contacts 74-77 has a wire wrap portion 80 with a generally U-shaped flange portion 81 projecting from the rear face 26 and a receptacle or spring contact portion 82 with a generally U-shaped flange portion 83 disposed in the cylindrical portion of the sockets 28A, 28B, 28D and 28E….”).
Regarding Claim 34, Splitt discloses a surge suppression unit of Claim 31, wherein the connectors compressingly attach around the mating connectors coupled to the surge suppression devices (Figures 4-5, Column 4, lines 17-34, “….line terminal contacts 74-77 are identical and as best seen in FIGS. 3 and 4, each of the line terminal contacts 74-77 has a wire wrap portion 80 with a generally U-shaped flange portion 81 projecting from the rear face 26 and a receptacle or spring contact portion 82 with a generally U-shaped flange portion 83 disposed in the cylindrical portion of the sockets 28A, 28B, 28D and 28E….”).
Claim 35, Splitt discloses a surge suppression unit of Claim 31, including surge suppression modules (comprising 60, Figure 5) retaining surge suppression devices (comprising 60 including arresters, Figure 5, Column 5, lines 19-37“….the pins 60A and 60B are coupled to the protector assembly 60 to the pin 60C by an arrester and the pins 60D and 60E are coupled to the pin 60C by another arrester in the protector assembly 60……”), wherein the mating connectors are located in the surge suppression modules (60A to 60E located on 60, Figure 5).
Regarding Claim 36, Splitt discloses a surge suppression unit of Claim 35, including an enclosure (comprising 22, Figure 5) wherein: the power terminal assembly attaches to a back end of the enclosure (Figures 4-5); and the connectors are located in the enclosure (28-37 in the enclosure 22, Figures 4-5) and attach to the mating connectors holding the surge suppression modules in the enclosure (Figures 4-5, Column 5, lines 14-23, “…. the pins 60A and 60B are coupled to the protector assembly 60 to the pin 60C by an arrester and the pins 60D and 60E are coupled to the pin 60C by another arrester in the protector assembly 60”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14-18, 20-21, 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Splitt et al. (US 3,936,133) in view of King (US 4,918,565).
Regarding Claim 14, Splitt discloses a surge suppression unit (Figures 1-12), comprising: 
a chassis (comprising 22, Figures 1-12, Column 3, lines 25-30); 
a terminal assembly (comprising terminal assembly shown in Figures 4-5 providing line and ground terminal coupling to the surge suppression unit) including terminals extending out from a back end of the chassis (Figures 4-5 shows terminals extending out from a back of the chassis 22, Column 5, lines 14-19), the terminals configured to connect to a first set of power cables connected to a power supply and connect to a second set of power cables (Column 5, lines 14-23, “….the pins 60A and 
a plurality of surge suppression modules (comprising plurality of 60, Figure 5) containing surge suppression devices (comprising 60 including arresters, Figure 5, Column 5, lines 19-37“….the pins 60A and 60B are coupled to the protector assembly 60 to the pin 60C by an arrester and the pins 60D and 60E are coupled to the pin 60C by another arrester in the protector assembly 60……”), each of the surge suppression modules contained within a tray, the tray configured to insert into a front end of the chassis and connect the surge suppression devices to the terminals (Column 4, lines 51-57, “….The protector assembly 60 is plugged into the socket group 28 by inserting pins 60A, 60B, 60D and 60E extending from the protector assembly 60 into the receptacle portions 82 of the line terminal contacts 74-77, respectively, and inserting a pin 60C on the protector assembly 60 into the receptacle portion 88 of the ground terminal contact 78”), to enable the tray and the surge suppression devices to be removed and reattached from the first set of power cables and the second set of power cables at a same time by connecting or disconnecting the tray to or from the terminal assembly (Figure 5 shows 60 slidably insertable into the power terminal assembly). 
Splitt does not specifically disclose the second set of power cable being connected to radios and the plurality of modules contained in the tray.  
King discloses a surge suppression unit (Figures 1-5), comprising: a chassis (10, Figures 1-3); a terminal assembly including terminals extending out at a back end of the 
surge suppression modules containing surge suppression devices (comprising module 1 – module 3, Figures 2-3), the surge suppression modules configured to insert into a front end of the chassis and connect the surge suppression devices to the terminals (module 1 – module 3 in the front end of the chassis 10 and connect to 20, Figures 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the surge suppression unit of Splitt in radio applications as taught by King (by coupling the second set of power cable to radios), to protect the sensitive radio electronics from transients and to provide an additional module in the same tray to have dedicated modules (in place of dedicated devices) to increase reliability and fault tolerance. 
Regarding Claim 15, Splitt discloses the surge suppression unit of Claim 14, including handles extending out from front sides of the surge suppression modules for inserting and removing the surge suppression modules into and from the chassis (handless comprising holding potion extending out in the front portion 92 of surge suppression modules 60, Figure 5, Column 4, lines 51-57, “….The protector assembly 60 is plugged into the socket group 28 by inserting pins 60A, 60B, 60D and 60E extending from the protector assembly 60 into the receptacle portions 82 of the line 
Regarding Claim 16, Splitt discloses the surge suppression unit of Claim 14 including mounting brackets attached to sides of the chassis for attaching the chassis to a rack support structure (comprising 56, Figure 5, Column 3, lines 30-39, “….The connector block 20 is readily mountable by screws 57A and 57B on a bracket 58”).
Regarding Claim 17, Splitt discloses the surge suppression unit of Claim 14, wherein the chassis has a Rack Unit (RU) form factor (chassis 22 mounted on bracket 58, Figure 5).
Regarding Claim 18, Splitt discloses the surge suppression unit of Claim 14, wherein the front end of the chassis includes a row of slots for receiving the surge suppression modules (slots comprising sockets 28-37, Figure 5), and the surge suppression modules are configured to insert horizontally into the slots (Figure 5, Column 4, lines 51-57).
Regarding Claim 20, Splitt discloses the surge suppression unit of Claim 14, including a first set of connectors located on the back ends of the surge suppression modules configured to compressively engage with a second set of connectors connected to the terminal assembly (Figures 4-5, Column 4, lines 17-34, “….line terminal contacts 74-77 are identical and as best seen in FIGS. 3 and 4, each of the line terminal contacts 74-77 has a wire wrap portion 80 with a generally U-shaped flange portion 81 projecting from the rear face 26 and a receptacle or spring contact portion 82 with a generally U-shaped flange portion 83 disposed in the cylindrical portion of the sockets 28A, 28B, 28D and 28E….”).
Claim 21, Splitt discloses the surge suppression unit of Claim 20, wherein the first and second set of connectors are configured to compressively engage as the surge suppression modules are inserted into the front end of the chassis (Figures 4-5, Column 4, lines 17-34).
Regarding Claim 23, Splitt discloses the surge suppression unit of Claim 14, wherein the terminal assembly includes multiple pairs of shorted together terminals, wherein a first one of the terminals in the multiple pairs of terminals is coupled to one of the first set of power cables and a second one of the terminals in the multiple pairs of terminals is coupled to one of the second set of power cables (Column 5, lines 14-23, “….the pins 60A and 60B are shorted together in the protector assembly 60 so as to couple the line terminal contact 74 to the line terminal contact 75”, 74, 75 shown in Figure 7, Column 5, lines 14-23, “…the pins 60D and 60E are shorted together so as to couple the line terminal contact 76 to the line terminal contact 77”, 76, 77 shown in Figure 7).
Regarding Claim 24, Splitt discloses the surge suppression unit of Claim 14, including: a tray extending out from the bottom back end of the chassis (comprising ground terminal bus bar holder, Figures 3-4); and ground terminals attached at least partially along the tray (comprising 96, Figures 3-4).
Claim 25 basically recites a surge suppression unit comprising substantially the combined limitations of Claims 31, 35-36, except for some differences in terminology to broaden/further limit certain limitations (for example, Claim 25 recites a terminal assembly in place of power terminal assembly of Claim 31, and remote radio heads in 
Regarding Claim 26, Splitt discloses the surge suppression unit of Claim 25, wherein the connectors comprise a first set of connectors and including a second set of connectors coupled to the first set of connectors, the second set of connectors extending from the back end of the enclosure and configured to connect the first set of connectors to the terminal assembly (Figures 4-5, Column 4, lines 17-34, “….line terminal contacts 74-77 are identical and as best seen in FIGS. 3 and 4, each of the line terminal contacts 74-77 has a wire wrap portion 80 with a generally U-shaped flange portion 81 projecting from the rear face 26 and a receptacle or spring contact portion 82 with a generally U-shaped flange portion 83 disposed in the cylindrical portion of the sockets 28A, 28B, 28D and 28E….”).
Regarding Claim 27, Splitt discloses the surge suppression unit of Claim 26 including contacts extending horizontally out from the terminal pairs configured to attach to the second set of connectors (Figures 4-5).
Regarding Claim 28, Splitt discloses the surge suppression unit of Claim 25, wherein the enclosure has a Rack Unit (RU) form factor (chassis 22 mounted on bracket 58, Figure 5).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Splitt et al. (US 3,936,133) in view of King (US 4,918,565) and Meyerhoefer (US 6,018452).
Regarding Claim 19, combination of Splitt and King does not disclose the surge suppression unit of Claim 14, including multiple light emitting diodes extending out from .
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Splitt et al. (US 3,936,133) in view of King (US 4,918,565) and Kim (US 5,533,117).
Regarding Claim 22, Splitt discloses the surge suppression unit of Claim 14, wherein the terminal assembly includes: a first row of terminals configured to connect to power lines in the first and second set of power cables, and a second row of terminals located below the first row of terminals configured to connect to return power lines in the first and second set of power cables (Column 5, lines 14-23, “….the pins 60A and 60B are shorted together in the protector assembly 60 so as to couple the line terminal contact 74 to the line terminal contact 75”, 74, 75 shown in Figure 7, Column 5, lines 14-23, “…the pins 60D and 60E are shorted together so as to couple the line terminal contact 76 to the line terminal contact 77”, 76, 77 shown in Figure 7).  Combination of Splitt and King does not specifically disclose the voltage of the power lines being -48 V. 
.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Splitt et al. (US 3,936,133) in view of King (US 4,918,565) and Rearick et al. (US 2008/0055822).  
Regarding Claim 29, combination of Splitt and King does not specifically disclose the surge suppression unit of Claim 25 wherein the surge suppression modules are hot swappable with the power terminal assembly. 
Rearick discloses a power distribution system and teaches components can be modular in nature with common sizes, contacts, and appropriate surge suppression features that allow hot swapping (Paragraph 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the surge suppression modules in the combination of Splitt and King hot swappable by selecting the size, contacts and protection characteristics as taught Rearick such that powered-up surge suppression modules could be freely unplugged and plugged-in without damage caused by voltage transients.  
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Splitt et al. (US 3,936,133) in view of King (US 4,918,565) and Milne et al. (US 7,683,625).  
Claim 30, combination of Splitt and King does not disclose the surge suppression unit of Claim 25 wherein the terminal pairs are Kelvin connectors.  Milne discloses a protection circuit comprising surge suppression devices having terminals coupled to Kelvin connectors (85, 87 in Figure 3 with terminals coupled to Kelvin connectors 43, 45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination of Splitt and King, Kelvin connectors as taught by Milne such that terminal pairs can be connected to respective pairs of devices/terminals.  
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Splitt et al. (US 3,936,133) in view of Kim (US 5,533,117).
Regarding Claim 32, Splitt discloses the surge suppression unit of Claim 31, further comprising: first and second rows of terminal pairs, wherein the first row of the terminal pairs is connected to conductors in the first and second power cable and the second row of terminal pairs is connected to return conductors in the first and second (Column 5, lines 14-23, “….the pins 60A and 60B are shorted together in the protector assembly 60 so as to couple the line terminal contact 74 to the line terminal contact 75”, 74, 75 shown in Figure 7, Column 5, lines 14-23, “…the pins 60D and 60E are shorted together so as to couple the line terminal contact 76 to the line terminal contact 77”, 76, 77 shown in Figure 7).  Splitt does not specifically disclose the voltage of the power lines being -48 V. 
Kim discloses a system including a telephone line system including telephone lines and connection status indicator (Figure 3) and teaches the telephone line voltage .
Response to Arguments
Applicant's arguments filed on 3/09/2021 have been fully considered but they are not persuasive and/or rendered moot in view of current rejection modified to address the new limitations in the amendments.
Regarding Applicant’s arguments, on Pages 7-8 of the Remarks toward Claim 31 that Splitt reference teaches the use of individual protector assembles that are not contained within a tray, examiner respectfully notes that Claim 31 recites “a plurality of surge suppression devices” not plurality of surge suppression modules. It is further respectfully noted that element 60 of Splitt comprises plurality of surge suppression devices including a tray/carrier with a handle enclosing/housing the surge suppression devices, and slidable insertable into the power terminal assembly as shown in Figure 5. 
Examiner further respectfully notes that Applicant’s arguments toward Splitt reference terminal contacts not being connected to a power source, are not found persuasive as the terminal contacts receive signal/power from a power source/supply, not shown in Figures, and require protection from high voltage and current surges occurring on the lines coupled to the terminal contacts as described in Column 5, lines 32-37. Thus, the terminals of Splitt can be considered to be “configured” to connect to a first or second power cable, since the structure is capable of this function.
Regarding Applicant’s arguments, on Pages 8-9 of the Remarks toward Claim 14 and the combination of Splitt and King that are similar to those directed toward Claim 31 and Splitt, please see the response to arguments toward Claim 31 above.  

Regarding Applicant’s arguments, on Page 9 of the Remarks that Splitt fails to teach individual protector assembles within the same tray as recited in the amended Claim 14, examiner respectfully notes that the reference having the teaching of one protector assemblies, having additional protection assembles within the same tray would be obvious to increase reliability and fault tolerance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindberg (US 20020106926) teaches that a level of protection may be designed into a device's input/output signal lines to protect against the effects of the electric transients that occur during insertion of a hot-pluggable device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/ Examiner, Art Unit 2836, 5/17/2021